Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 09/23/2022. 
Claims 1-3, 5, 7-12, 14-22, and 24-30 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 09/23/2022, has been entered. Claims 1, 15, 17, 19, and 22 have been amended.

Claim Objections
Claims 1, 15, 19, and 21-22 objected to because of the following informalities: “user computing device” should read “customer user computing device” to establish proper antecedent basis and avoid conflation with the “delivery user computer device” of the claims. Appropriate correction is required.


Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-12, 14-22, and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3, 5, 7-12, 14, 22, and 24-27 are directed to a machine, claims 15-18 and 29-30 are directed to a process, and 19-21 and 28 are directed to an article of manufacture. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Taking Claim 1 as representative, independent claim 1 recites at least the following limitations that are believed to recite an abstract idea:
data for each of a plurality of products; 
an inventory data store comprising current product inventory information of the retailer; and 
instructions to: 
obtain, from a third party same-day delivery service provider, eligibility information pertaining to items listed in the current product inventory information, the eligibility information indicating a subset of the items listed in the current product inventory information, the items of the subset being available for delivery by the third party same-day delivery service; 
receive a request from a customer to access a display of a retailer;
generate and provide to the user the display of the retailer including descriptions of the plurality of items offered for sale by the retailer, the descriptions including indications of whether the items offered for sale are eligible for delivery by the third party same-day delivery service based at least in part on the obtained eligibility information; 
receive, from the customer accessing the retailer, a selection of at least two of the plurality of items offered for sale, the selection comprising at least one item from the subset of the plurality of items that is eligible for delivery by the  third party same-day delivery service provider and at least one item that is not eligible for delivery by the third party same-day delivery service provider; 
based on the inclusion of the at least one item that is eligible for delivery by the third party same-day delivery service provider within the selection, retrieve, from the delivery service provider, one or more scheduled delivery timeframe options available for delivery of the at least one item; 
access, from the deliver service provider, data to generate a customized delivery options display including the one or more scheduled delivery timeframe options available for delivery of the at least one item;
present checkout information for the at least two of the plurality of items offered for sale, the checkout information integrating the retail information with the customized delivery options display including the one or more scheduled delivery timeframe options available for delivery of the at least one item by the third party same-day delivery service provider; 
receive, from the customer, a selection of a scheduled delivery timeframe option from the one or more scheduled delivery timeframe options; 
in response to confirming payment information,
-	complete a single transaction at the retailer for a total cost of the at least one item eligible for delivery by the third party same-day delivery service provider and the at least one item that is not eligible for delivery by the third party same-day delivery service provider, and 
-	transmit order information to the delivery service provider, 
-	wherein the order information is provided by the delivery service provider to a delivery user of the third party same-day delivery service provider to enable the delivery user to perform the same-day delivery; and 
transmit a portion of the total cost to the delivery service provider as payment for performing the same-day delivery, the delivery service provider apportioning the payment among entities of the third party same-day delivery service provider including at least the delivery user.

The above limitations recite the concept of purchasing, checkout, and delivery. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Independent claims 15, 19, and 22 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 15, and 19, and 22 recite an abstract idea (Step 2A, Prong One: YES).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, independent claims 1, 15, and 19, and 22 recite the additional elements such as:
An online retailer
A computing system including a processor communicatively connected to a memory
A retail website, Product web pages, a checkout page
A delivery service platform exposing an API
Generating and displaying a GUI of a website
Displaying data on a UI
A non-transitory computer-readable storage medium comprising computer-executable instructions
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

In addition, the recitations of a computer-implemented method, a computing system, user interfaces, a memory configured to store computer-executable instructions; and  3one or more processors in communication with the memory and configured to 4execute the computer-executable instructions, and a computer-readable storage medium storing computer-executable 2instructions that, when executed by a computer system, configure the computer system to 3perform operations, are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-3, 5, 7-10, 14, 16, 26-28, and 30 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 11-12, 17-18, 20-21, 24-25, and 29 these claims are similar to the independent claims except that they recite the further additional elements of an online shopping cart with sections, a button, selectable/interactable elements, and visual elements of the GUI. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
An online retailer
A computing system including a processor communicatively connected to a memory
A retail website, Product web pages, a checkout page
A delivery service platform exposing an API
Generating and displaying a GUI of a website
Displaying data on a UI
A non-transitory computer-readable storage medium comprising computer-executable instructions
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 7-12, 14-17, 19, 21-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tepfenhart Jr et al (US 20170024804 A1), hereinafter Tepfenhart, in view of Masterman et al (US 10789566 B1), hereinafter Masterman, and further in view of Schwantes et al (US 20190304004 A1), hereinafter Schwantes.
Regarding claim 1, Tepfenhart teaches an ordering system of an online retailer, the system comprising: 
a computing system of an online retailer platform including a processor communicatively connected to a memory, the memory storing: data for each of a plurality of product
obtain, from a delivery service platform of a third party same-day delivery service provider, eligibility information pertaining to items listed in the current product inventory information, (Tepfenhart: “Retail server system 230 also may include a fulfillment/'available to promise' inventory data base 234 that stores information relating to the item availability (e.g., by various dates), inventory information, and/or available fulfillment channels for items that may be ordered through system 200. … the retail server system 230 may access databases on other server systems hosted by third-parties, …data relating to third-party carriers (e.g., shipment costs, shipment times, etc.),” [0023] – “the system may assign a default fulfillment option based on … the location of inventory, shipping speeds, third-party carrier availability/costs, item size, weight, item perishability” [0035] – It is recognized that this carrier information is indicative of eligibility or availability for carrier services. );
receive a request from a customer user computing device to access a graphical user interface of a retailer website (Tepfenhart: “a customer selects a plurality of items for purchase in a single order from a retailer via an online interface such as an Internet website.” [0014] – “retailer server system 230 may store and process various types of data and perform various tasks relating to the website where online orders are placed.” [0023]);
generate and provide to the user computing device the graphical user interface of the retailer website including descriptions of the plurality of items offered for sale by the online retailer, the descriptions including indications of whether the items offered for sale are eligible for delivery by the third party same-day delivery service based at least in part on the obtained eligibility information (Tepfenhart: “a customer selects a plurality of items for purchase in a single order from a retailer via an online interface such as an Internet website.” [0014] – “certain of the fulfillment options for certain items may be visually highlighted, emphasized, or flagged in product availability block 14 with various attributes (e.g., additional text indicating "FREE”) … any such items (e.g., item 52) in the customer's shopping cart may be highlighted in product availability block 54 of shopping cart display 50 with a message “SHIPS TODAY' next to the applicable fulfillment option.” [0038] – “the display will show only the fulfillment options available for a particular item (or, alternatively unavailable fulfillment options for an item may be “shaded out or their respective radio buttons may be inactive).” [0033]); 
receive, from the customer user computing device accessing the retailer website, a selection of at least two of the plurality of items offered for sale, the selection comprising at least one item from the subset of the plurality of items that is eligible for delivery by the third party same-day delivery service provider and at least one item that is not eligible for delivery by the third party same-day delivery service provider (Tepfenhart: “a customer adds one or more items to the virtual shopping cart  …If the order includes multiple items, the system may evaluate the possible combinations of fulfillment channels for the items” [0036-0037] – “receiving and processing online orders for items and/or services to be fulfilled by the retailer using multiple different fulfillment channels or methods (e.g., home delivery, ship-to-home, ship-to-store, in-store pick-up) for multiple items in a single order.” [0014] – “provide customers greater variety and/or choice in methods of obtaining items purchased from a retailer, and may do so for multiple different items and methods of fulfillment in a single web site, display, and/or transaction,” [0017] – “the display will show only the fulfillment options available for a particular item (or, alternatively unavailable fulfillment options for an item may be “shaded out or their respective radio buttons may be inactive).” [0033]– Examiner makes reference to Figures 1 & 6, which indicate that items are selected having different fulfillment methods. Figure 6 further illustrates that at least one item selected “is not available” for same day shipping.); 2S/N 16/405,635 third party same-day delivery service provider and at least one item that is not eligible for delivery by the third party same-day delivery service provider; 

based on the inclusion of the at least one item that is eligible for delivery by the third party same-day delivery service provider within the selection, retrieve, from the delivery service platform, one or more scheduled delivery timeframe options available for delivery of the at least one item (Tepfenhart: “confirm whether the item 12 is available for delivery in the specified zip code (e.g., based on item inventories, proximity of stores with delivery services, and/or other such factors). …The customer may also enter or choose a delivery date using the delivery date field 24 (in FIGS. 2, 2A, and/or 2B), either by entering a date in text/numeric form or by using a calendar-based date picker known in the art that displays available dates. In some embodiments, after a date is selected, further options (not shown) may be displayed for selecting a more specific delivery time/window on the selected date.” [0042] –  “the system may assign a default fulfillment option based on … the location of inventory, shipping speeds, third-party carrier availability/costs, item size, weight, item perishability” [0035] – It is recognized that the availability of the delivery service is indicative of which time windows are available for delivery by said service.); 
access from the delivery service platform, data to generate a customized delivery options display including the one or more scheduled delivery timeframe options available for delivery of the at least one item (Tepfenhart: “confirm whether the item 12 is available for delivery in the specified zip code (e.g., based on item inventories, proximity of stores with delivery services, and/or other such factors). …The customer may also enter or choose a delivery date using the delivery date field 24 (in FIGS. 2, 2A, and/or 2B), either by entering a date in text/numeric form or by using a calendar-based date picker known in the art that displays available dates. In some embodiments, after a date is selected, further options (not shown) may be displayed for selecting a more specific delivery time/window on the selected date.” [0042] –  “the system may assign a default fulfillment option based on … the location of inventory, shipping speeds, third-party carrier availability/costs, item size, weight, item perishability” [0035] – “input information relating to the delivery location and/or desired delivery date for the item … confirm whether the item is available for delivery at the desired location and/or date. Such a display may take on any Suitable form for allowing a customer to input Such information, which are known in the art. Such a display may be displayed on the client system in the same browser window as display 10 (either replacing display 10 or as a “pop-up” in the foreground while display 10 remains visible but inactive in the background)” [0040]);
display, within the graphical user interface of the retailer website, a checkout page for the at least two of the plurality of items offered for sale, the checkout page integrating the retail website with the customized delivery options display including the one or more scheduled delivery timeframe options available for delivery of the at least one item by the third party same-day delivery service provider; receive, from the customer user computing device, a selection of a scheduled delivery timeframe option from the one or more scheduled delivery timeframe options (Tepfenhart: “The customer may also enter or choose a delivery date using the delivery date field 24 (in FIGS. 2, 2A, and/or 2B), either by entering a date in text/numeric form or by using a calendar-based date picker known in the art that displays available dates.” [0042] – “input information relating to the delivery location and/or desired delivery date for the item … confirm whether the item is available for delivery at the desired location and/or date. Such a display may take on any Suitable form for allowing a customer to input Such information, which are known in the art. Such a display may be displayed on the client system in the same browser window as display 10 (either replacing display 10 or as a “pop-up” in the foreground while display 10 remains visible but inactive in the background)” [0040] – See also Figures 2-3); and
in response to confirming payment information (Tepfenhart: “progress bars 72, 82, and 92 include three steps: (a) “Shipping & Pick-up”, where the customer may be asked to provide or confirm more detailed information regarding the fulfillment channels for each of their items (FIGS. 7-9), (b) “Payment Method”, where the customer may be asked to provide or confirm payment information for the order (FIG. 10), and (c) “Review & Submit Order”, where the customer has the opportunity to review all of the item, payment and fulfillment information options for all of the items in their order and confirms submission of the order to the retailer server system for processing and fulfillment (FIG. 11).” [0050]),
complete a single transaction at the retailer website for a total cost of the at least one item eligible for delivery by the third party same-day delivery service provider and the at least one item that is not eligible for delivery by the third party same-day delivery service provider (Tepfenhart: “Display 130 also includes a summary of charges 139 showing the total cost for all of the items in the order as well as their total shipping and/or delivery costs. Certain payment information 136 is also displayed on display 130, …Once the customer has reviewed the information pertaining to the order and has confirmed its accuracy, … the client system re-sends or confirms the order information to the retailer server system for final validation, and the retailer server system pre-authorizes the selected payment methods per known methods.” [0063] – “A fulfillment channel is then assigned to each of items in the order by the user or the retailer (or automatically by a server operating the online order system), with at least two different fulfillment channels being selected or assigned for different items in a single order. …the customer provides payment and confirmation for all items in a single order (i.e., items being fulfilled via at least two different fulfillment channels) substantially or substantially simultaneously through a single online interface.” [0014] – See also Figure 11, which illustrates a single payment method being used for multiple items in different fulfillment channels), and 
transmit order information to the delivery service platform (Tepfenhart: “warehouse management servers 240 may receive and/or process requests for items ordered by a customer that are to be fulfilled via a ship-to-home or ship-to-store method. … The warehouse management server also may be connected to one or more third-party carrier servers 260, among other reasons, in order to facilitate the transmission of data relating to shipments that the retailer intends to provide to the third party retailer for delivery to a customer.” [0028]), 
wherein the order information is provided by the delivery service platform a delivery user of the third party same-day delivery service provider to enable the delivery user to perform the same-day delivery (Tepfenhart: “payment for items fulfilled via ship-to-home or ship-to-store channels may be settled once the items are tendered to a third-party carrier for shipment, while payment for items fulfilled via in-store pick-up or home delivery channels may be settled once the items are actually tendered to and accepted by the customer (either directly or via the customer's designee).” [0064]– It is recognized that a delivery/carrier service must necessarily provide some element of order information to a courier or driver in order for the order to be successfully tendered to the delivery address.); 

While Tepfenhart teaches the retrieval of eligibility information and time availability from the third party carrier, as well as the payment of shipping costs [0023] to the carrier, it does not specifically teach that product data is displayed on web pages; that the eligibility information and timeframe options are obtained from an API exposed by the delivery service platform, the eligibility information indicating a subset of the items listed in the current product inventory information, the items of the subset being available for delivery by the third party same-day delivery service; that the order information is displayed on a delivery user’s computing device via a UI generated by the delivery service platform; or transmitting a portion of the total cost to the delivery service platform as payment for performing the same-day delivery, the delivery service platform apportioning the payment among entities of the third party same-day delivery service provider including at least the delivery user.  
However, Masterman teaches fulfillment support for e-commerce ordering (Masterman: Abstract; Col. 3, line 66-67), including that:
product data is displayed on web pages (Masterman: “Network-based site 385 may obtain requests for display information for items offered on the network-based site from customers, such as customers 250. In some embodiments, network-based site 385 may be an e-commerce website or other computer network-based retail site. Network-based site 385 may receive requests from customers for display information concerning one or more items offered on the network-based site. In some embodiments the network-based site may receive these requests over a network, such as the depicted network(s) 220 (e.g., the Internet or a private network). The requested display information may be text, images, graphics or otherwise displayable data about a particular item. For example, one of customers 250 may have a desktop computer that displays a network page based upon display information received over the network(s) 220 from the network-based site 385. When the network-based site 385 receives the request from the customer, the network-based site 385 may send display information that displays various text and images concerning the item on the network page.” Col. 13, lines 9-29); 
the eligibility information and timeframe options are obtained from an API exposed by the delivery service platform (Masterman: “Other communication tools may be used, such as an API. For example, a network-based site may obtain an API from shipping carriers 260 allowing enterprise system 210 to communicate with one or more client devices of shipping carriers 260, such as servers, through an application. This application may be able to provide the network-based site with information used by a location-based shipping component to determine item eligibility for an enhanced shipping option.” Col. 7, lines 44-52 – “Timeframes may be determined by supplying the shipping origin and predicted shipping destination to one or more shipping carriers who return a shipping timeframe based upon the submitted information.” Col. 15, lines 10-13); and
the eligibility information indicating a subset of the items listed in the current product inventory information, the items of the subset being available for delivery by the third party same-day delivery service (Masterman: “particular items may be determined as eligible for subscription-based shipping (e.g., based on size, location, or inventory level or numerous other possible factors).”Col. 2, lines 42-45 – “the eligibility determination module 320 may make this determination based on information obtained from the fulfillment network management system 390. A non-exhaustive list of fulfillment-related constraints includes locations of units of items in fulfillment network(s), shipping options, common-carrier options, items characteristics such as size or a fragile nature, where the unit of the item is currently located in-flight and the like, although other constraints are contemplated as well.” Col. 19, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Tepfenhart would continue to teach the handling of product data, and the retrieval of eligibility information and timeframe options, except that now it would also teach the product data being presented on a plurality of web pages, the information being obtained via an API exposed by the delivery service platform, and the eligibility information further including a subset of items available for delivery from the current inventory, according to the teachings of Masterman. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for ordering opportunities (Masterman: Col. 11, lines 43-46).
 
While Tepfenhart/Masterman discuss payment of carriers and delivery instructions being provided to carriers (See further Masterman, Col. 3, lines 45-50), they do not specifically teach the order information being displayed on a deliver user’s computing device via a UI generated by the delivery service platform; or transmitting a portion of the total cost to the delivery service platform as payment for performing the same-day delivery, the delivery service platform apportioning the payment among entities of the third party same-day delivery service provider including at least the delivery user.  

However, Schwantes teaches an online ordering system which facilitates payment for delivery orders (Schwantes: Abstract, [0003]), including:
the order information being displayed on a deliver user’s computing device via a UI generated by the delivery service platform (Schwantes: “In response to receiving the order authorization 526, the online concierge system 102 assigns 528 the order to a shopper 108. For example, the shopper management engine 210 may assign the order to a shopper as described with respect to FIG. 2. The online concierge system 102 transmits the order information (e.g., the list of items) and proof of payment 530 to the shopper 108, e.g., to the SMA 112.” [0040] – SMA is shopper mobile application [0022],executing on the shopper’s device [0041] – “The online concierge system 102 is configured to transmit orders received from customers 104 to one or more shoppers 108 .” [0015]); and
transmitting a portion of the total cost to the delivery service platform as payment for performing the same-day delivery, the delivery service platform apportioning the payment among entities of the third party same-day delivery service provider including at least the delivery user (Schwantes: “The retailer 110 then charges the customer 104 , and can return a portion of the charge to the online concierge system 102 as instructed by the payment engine 216 .” [0020] – “The order processing engine 404 determines the amount that retailer 110 will charge for the goods (e.g., based on data in the inventory database 204) and an amount that the online concierge system 102 will charge for the service, e.g., one or more of a flat service and/or delivery fee, a percentage service and/or delivery fee, a tip, etc.” [0024] – “a customer may provide a tip amount for the shopper 108 … If the customer provided a tip … the payment would flow from the customer, to the payment processing system 502 (via the credit card company 504), and to the online concierge system 102.” [0051]– See also Figure 5.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Tepfenhart/Masterman would continue to teach payment for the order and transmission of order information to the delivery user, except that now it would also teach the order information being displayed on a deliver user’s computing device via a UI generated by the delivery service platform; and transmitting a portion of the total cost to the delivery service platform as payment for performing the same-day delivery, the delivery service platform apportioning the payment among entities of the third party same-day delivery service provider including at least the delivery user, according to the teachings of Schwantes. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to uniformly process payment for an online order (Schwantes: [0002]).

Regarding Claim 2¸Tepfenhart/Masterman/Schwantes teach the system of claim 1, wherein eligibility of items for delivery by the third party same-day delivery service provider also is determined based on criteria specified by the online retailer (Tepfenhart: “the retailer system also may confirm whether the items … have corresponding inventory that is designated in the retailers server system as being available for shipping … on the same day that the customer places his order. … A message indicating a cutoff time for the order to be placed in order for an item to ship on the same day also may be displayed reflecting a cutoff time associated with that items availability in the retail server system or inventory database. As a person skilled in the art with the benefit of this disclosure will recognize, a system of the present disclosure could also be configured to check inventory databases in the retailer's server system for other information relating to the timing of shipping (e.g., the earliest available shipping date) and display that information in product availability block 54 instead.” [0038] – “send the Zip code information to the retailer's system and prompt the system to confirm whether the item 12 is available for delivery in the specified zip code (e.g., based on item inventories,” [0042]).  

Regarding Claim 3¸Tepfenhart/Masterman/Schwantes teach the system of claim 2, wherein the criteria specified by the online retailer comprises one or more of perishable items, items available in a retail store, and items weighing less than 50 pounds (Tepfenhart: “the retailer system also may confirm whether the items … have corresponding inventory that is designated in the retailers server system as being available for shipping … on the same day that the customer places his order. … A message indicating a cutoff time for the order to be placed in order for an item to ship on the same day also may be displayed reflecting a cutoff time associated with that items availability in the retail server system or inventory database. As a person skilled in the art with the benefit of this disclosure will recognize, a system of the present disclosure could also be configured to check inventory databases in the retailer's server system for other information relating to the timing of shipping (e.g., the earliest available shipping date) and display that information in product availability block 54 instead.” [0038] – “send the Zip code information to the retailer's system and prompt the system to confirm whether the item 12 is available for delivery in the specified zip code (e.g., based on item inventories,” [0042]).  

Regarding Claim 5¸Tepfenhart/Masterman/Schwantes teach the system of claim 1, wherein the criteria includes, for each item, a maximum item weight or a maximum distance from a retail location at which the item is stocked (Tepfenhart: “the zip code information in field 42 may be sent to the retailers system… and one or more retail store locations in or within a set distance of the Zip code entered by the customer may be identified” [0046] – “send the Zip code information to the retailer's system and prompt the system to confirm whether the item 12 is available for delivery in the specified zip code (e.g., based on item inventories, proximity of stores with delivery ser vices, and/or other such factors).” [0042]).  

Regarding Claim 7¸Tepfenhart/Masterman/Schwantes teach the system of claim 1, wherein the one or more scheduled delivery timeframe options specify a start time and an end time and are dependent on availability of delivery users in proximity to one or more of a retail store location and a delivery address (Tepfenhart: “after a date is selected, further options (not shown) may be displayed for selecting a more specific delivery time/window on the selected date.” [0042] – “active area 94 also includes a delivery time picker 99. Clicking on delivery time picker 99 may open a new display or a drop-down menu (not shown) displaying available delivery time options from which the customer may select.” [0057] – “the system may assign a default fulfillment option based on algorithms having inputs … third-party carrier availability” [0035] – See also Figure 11, which illustrates that a specific time has been selected, and Figure 7, which illustrates such a selection option for pickup rather than delivery. It is recognized that delivery carrier availability is representative of delivery-user availability for that carrier.).

Regarding Claim 8¸Tepfenhart/Masterman/Schwantes teach the system of claim 1, wherein the order information comprises at least a delivery address, the selected scheduled delivery timeframe option, and a shopping list, the shopping list comprising the at least one item that is eligible for delivery by the third party same- day delivery service provider (Tepfenhart: “the item is prepared to order at a particular retail store or other pick-up location and may be picked up by…an agent or designee may be a representative or employee of a third-party courier, delivery, or shopping company authorized by the customer and/or retailer to pickup items ordered by the customer (either separately or through the third-party company) at the pick-up location.” [0015] – “warehouse management servers 240 may receive and/or process requests for items ordered by a customer that are to be fulfilled via a ship-to-home or ship-to-store method. … The warehouse management server also may be connected to one or more third-party carrier servers 260, among other reasons, in order to facilitate the transmission of data relating to shipments that the retailer intends to provide to the third party retailer for delivery to a customer.” [0028] –It is recognized that the carrier, and its delivery user, must necessarily receive the delivery address & window in order to deliver the instructed products to the address in the window.).

Regarding Claim 9¸Tepfenhart/Masterman/Schwantes teach the system of claim 1, wherein the descriptions of the plurality of items offered for sale by the online retailer comprise information about availability of each of the plurality of items at a given location (Tepfenhart: “Retailer server systems 230 and/or 237 may host data accessible to the public on a website, and may generate, store, receive, and transmit various types of data relating to online orders, including … item-related data (e.g., images, pricing, inventory availability, perishability, customization options, size/weight data, promotional information, and/or other attributes), … store-related data (e.g., addresses, store departments, inventory, etc.) …store-related data (e.g., addresses, store departments, inventory, etc.)” [0023])

Regarding Claim 10¸Tepfenhart/Masterman/Schwantes teach the system of claim 1, wherein the descriptions of the plurality of items offered for sale by the online retailer comprise information about available delivery options for each of the plurality of items (Tepfenhart: “certain of the fulfillment options for certain items may be visually highlighted, emphasized, or flagged in product availability block 14 with various attributes (e.g., additional text indicating "FREE”) … any such items (e.g., item 52) in the customer's shopping cart may be highlighted in product availability block 54 of shopping cart display 50 with a message “SHIPS TODAY' next to the applicable fulfillment option.” [0038] – “the display will show only the fulfillment options available for a particular item (or, alternatively unavailable fulfillment options for an item may be “shaded out or their respective radio buttons may be inactive).” [0033]– Examiner makes reference to Figure 6, which illustrates that same day shipping is “not available” for a particular product.).  

Regarding Claim 11¸Tepfenhart/Masterman/Schwantes teach the system of claim 1, wherein the graphical user interface of the retailer website further comprises an online shopping cart including a cart items section 4comprising the descriptions of the at least two of the plurality of items selected, and an order summary section showing the total cost (Tepfenhart: “Checkout displays 70, 80, and 90 each include an order summary section 73, 83, or 93 in one portion of the display that shows all of the items in the customer's order grouped by their selected fulfillment channels, including limited information about each of those items, and the total cost for all of the items in the cart as well as their total shipping and/or delivery costs. ” [0049] – “checkout display 80 further includes active area 84 listing the items selected for ship-to-home fulfillment.” [0054] – Paragraphs [0049-0059] provide further specific details on the shopping cart interfaces & sections, as illustrated in Figures 7-9. Each of these figures, as well as Figures 3 & 5-6, illustrate such sections, and include a Summary of Charges section that indicates a total cost.).  

Regarding Claim 12¸Tepfenhart/Masterman/Schwantes teach the system of claim 11, wherein the descriptions indicate a price of each item and which delivery modes are available for each item, wherein the cart items section includes a button for choosing delivery options (Tepfenhart: “the display will show only the fulfillment options available for a particular item (or, alternatively unavailable fulfillment options for an item may be “shaded out or their respective radio buttons may be inactive).” [0033] – “Checkout displays 70, 80, and 90 each include an order summary section 73, 83, or 93 in one portion of the display that shows all of the items in the customer's order grouped by their selected fulfillment channels, including limited information about each of those items, and the total cost for all of the items in the cart as well as their total shipping and/or delivery costs.” [0049] – See also Figures 3, 5-6 for illustration of such buttons , indications of the price of each item, and illustration of available shipping options.).  

Regarding Claim 14¸Tepfenhart/Masterman/Schwantes teach the system of claim 1, wherein the at least one item eligible for delivery by the third party same-day delivery service provider is available at a first retail location and the plurality of items offered for sale by the online retailer include at least one item not available at the first retail location and the selection of the at least two of the plurality of items offered for sale includes that at least one item that is not available at the first retail location (Tepfenhart: “the methods and systems of the present disclosure may provide a more efficient, cost-effective, and/or flexible means of delivering retail items to a customer from multiple sources of inventory operated by a single retailer.” [0017] – “retail server system 237 may comprise additional databases (not shown) that include information regarding product sourcing from third parties” [0024] – “confirm whether the item 12 is available for delivery in the specified zip code (e.g., based on item inventories, proximity of stores with delivery ser vices, and/or other such factors).” [0042] – “are not available at the store location listed in display 10 after the customer clicked on the “Proceed to Checkout” button in FIG. 1, an error message may be added to display 70 informing the customer of this issue, and optionally prompting the customer to select another store location” [0051]).

Regarding Claim 15, the limitations of method claim 15 are closely parallel to the limitations of system claim 1, with the additional limitation of a pre-authorization (Tepfenhart: [0063]) of an amount in excess of the total cost (Schwantes: [0024], [0036] – “buffer”), and are rejected on the same basis.

Regarding Claim 16, Tepfenhart/Masterman/Schwantes teach the method of claim 15, wherein alternative methods of delivery for each item are displayed next to a description of each item, the alternative methods of delivery being determined by the online retailer based on characteristics of the item and availability of the item at a given location (Tepfenhart: “certain of the fulfillment options for certain items may be visually highlighted, emphasized, or flagged in product availability block 14 with various attributes (e.g., additional text indicating "FREE”) … any such items (e.g., item 52) in the customer's shopping cart may be highlighted in product availability block 54 of shopping cart display 50 with a message “SHIPS TODAY' next to the applicable fulfillment option.” [0038] – “the display will show only the fulfillment options available for a particular item (or, alternatively unavailable fulfillment options for an item may be “shaded out or their respective radio buttons may be inactive).” [0033]– “the system may assign a default fulfillment option based on … the location of inventory, shipping speeds, third-party carrier availability/costs, item size, weight, item perishability” [0035] – See also Figure 6.).  

Regarding Claim 17, Tepfenhart/Masterman/Schwantes teach the method of claim 15, wherein the customized delivery options display includes options for each method of delivery are selectable upon interaction with an element displayed next to each item (Tepfenhart: “the display will show only the fulfillment options available for a particular item (or, alternatively unavailable fulfillment options for an item may be “shaded out or their respective radio buttons may be inactive).” [0033] – “Checkout displays 70, 80, and 90 each include an order summary section 73, 83, or 93 in one portion of the display that shows all of the items in the customer's order grouped by their selected fulfillment channels, including limited information about each of those items, and the total cost for all of the items in the cart as well as their total shipping and/or delivery costs.” [0049] – See also Figures 3, 5-6 for illustration of such buttons , indications of the price of each item, and illustration of available shipping options.).  


Regarding Claim 19, the limitations of method claim 15 are closely parallel to the limitations of system claim 1, with the additional limitation of a non-transitory computer-readable storage medium comprising computer-executable instructions which, executed by a computing system (Tepfenhart: [0007], [0014], Claim 17) and updating, in response to receiving the confirmation of completed delivery, an order total to reflect any order changes that were made while the third party same-day delivery service was retrieving the selected, eligible items from a retail store, charge a payment method of the customer user device with the updated order total (Schwantes: [0032], [0051-0052] – “reconciliation”), and are rejected on the same basis.

Regarding Claim 21, Tepfenhart/Masterman/Schwantes teach the non-transitory computer-readable storage medium of claim 19, wherein the instructions further cause the computing system to: receive input from the user computing device requesting to change the at least one item to be delivered by the third party same-day delivery service provider; determine that the input is received before a predetermined time period before the selected available delivery time option; display, on a graphical user interface for changing an order, options for changing the at least one item to be delivered by the third party same-day delivery service provider; and communicate the requested change to the third party same-day delivery service provider (Tepfenhart: “The item information and shipping availability as discussed above may be re-sent to the retailer server system and updated on display 50 as the customer makes changes to his cart and the client system refreshes display 50.” [0039] – “The information displayed in order summary sections 73, 83, and 93 may be updated as the customer makes changes and inputs information in displays 70, 80, and 90 and the displays are refreshed or changed.” [0049] – “A message indicating a cutoff time for the order to be placed in order for an item to ship on the same day also may be displayed reflecting a cutoff time associated with that items availability in the retail server System or inventory database.” [0038] – “these fulfillment options may be selected by the customer (or assigned by the system, as described below) at any point in time before proceeding to checkout for the order” [0033]).

Regarding claims 22, 24, and 27-28, the limitations of computing platform claim 22 are closely parallel to the limitations of method claim 1, and are rejected on the same basis.

Regarding Claim 25, Tepfenhart/Masterman/Schwantes teach the platform of claim 22, wherein the delivery user computing device of the delivery user is configured to operate a delivery application in communication with the delivery service platform (“In response to receiving the order authorization 526, the online concierge system 102 assigns 528 the order to a shopper 108. For example, the shopper management engine 210 may assign the order to a shopper as described with respect to FIG. 2. The online concierge system 102 transmits the order information (e.g., the list of items) and proof of payment 530 to the shopper 108, e.g., to the SMA 112.” [0040] – SMA is shopper mobile application [0022],executing on the shopper’s device [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tepfenhart/Masterman/Schwantes for the reasons identified above with respect to claim 22. 

Regarding Claim 26, Tepfenhart/Masterman/Schwantes teach the platform of claim 22, wherein the delivery service platform is a crowd-sourced delivery service platform (Schwantes: “A shopper 108 may be a contractor, employee, or other person (or entity) who is enabled to fulfill orders received from the online concierge system 102.” [0015] – Examiner notes that a shopping delivery service with “other persons” as shoppers is understood to be crowd-sourced, as with InstaCart, the assignee of Schwantes.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tepfenhart/Masterman/Schwantes for the reasons identified above with respect to claim 22. 


Regarding Claim 29, Tepfenhart/Masterman/Schwantes teach the method of claim 15, 
wherein the cart section includes one or more items selected for purchase via the retailer website that are not eligible for delivery by the third party same-day delivery service provider (Tepfenhart: “certain of the fulfillment options for certain items may be visually highlighted, emphasized, or flagged in product availability block 14 with various attributes (e.g., additional text indicating "FREE”) … any such items (e.g., item 52) in the customer's shopping cart may be highlighted in product availability block 54 of shopping cart display 50 with a message “SHIPS TODAY' next to the applicable fulfillment option.” [0038] – “the display will show only the fulfillment options available for a particular item (or, alternatively unavailable fulfillment options for an item may be “shaded out or their respective radio buttons may be inactive).” [0033]– Examiner makes reference to Figure 6, which illustrates that same day shipping is “not available” for a particular product.); and 
wherein the pre-authorization to pay more than the total cost includes a pre-authorization to pay a tip to the third party same-day delivery service provider, the tip being included in a same transaction with the total cost of the one or more items selected for purchase including both the one or more items eligible for delivery and the one or more items not eligible for delivery (Schwantes: “The order processing engine 404 also calculates an expected total amount for the order based on the items in the order, fee, coupons, discounts, tip, or any other pricing factors.” [0036] – “The order processing engine 404 determines the amount that retailer 110 will charge for the goods (e.g., based on data in the inventory database 204) and an amount that the online concierge system 102 will charge for the service, e.g., one or more of a flat service and/or delivery fee, a percentage service and/or delivery fee, a tip, etc.” [0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tepfenhart/Masterman/Schwantes for the reasons identified above with respect to claim 15. 

Regarding Claim 30, Tepfenhart/Masterman/Schwantes teach the method of claim 15, wherein the pre-authorization to pay more than the total cost includes a pre-authorization to pay in excess of the total cost to account for possible variance when the third party delivery service obtains the selected items from the retailer (Schwantes: “the order processing engine 404 may adjust the price, e.g., to add a buffer for possible substitutions made by the shopper when picking the order.” [0024] – “the order processing engine 404 adds a buffer amount to ensure that the customer's payment card can cover the cost of substitutions” [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tepfenhart/Masterman/Schwantes for the reasons identified above with respect to claim 15. 

Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tepfenhart/Masterman/Schwantes, in view of Golden et al (US 20120084129 A1), hereinafter Golden.
Regarding claim 18, Tepfenhart/Masterman/Schwantes teach the method of claim 17, wherein the options are displayed in a window having one or more visual elements corresponding to visual elements of the graphical user interface generated by the retailer website (Tepfenhart: A order confirmation display is presented. It includes a listing of all the items grouped by fulfillment channel. [0066] – While, as noted above, ‘similar’ is a term of degree, a shopping cart on a merchant website will resemble at least the shopping cart page on said website. In addition, Figure 12 includes the logo of the merchant website on the page.) but do not teach that the visual elements have a visual indicator of the third party same-day delivery service provider is included in the window.
However, Golden teaches online-shopping delivery services (Golden: Abstract), including that delivery options being displayed in a window with visual elements that have a visual indicator of the third party same-day delivery service provider is included in the window (Golden: A merchant may agree to include a logo of the delivery service on the merchant webpages, and on checkout pages. [0017] – In Figure 20, a checkout page allows a user to select a shipping method, wherein the third-party delivery service, ShopRunner, has their logo next to the delivery options. Visual elements ‘similar’ to the retailer website are also present. See also Figure 2R). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Tepfenhart/Masterman/Schwantes would continue to teach the options are displayed in a window having one or more visual elements corresponding to visual elements of the graphical user interface generated by the retailer website, except that now it would also teach the options being displayed in a window with visual elements that have a visual indicator of the third party same-day delivery service provider is included in the window, according to the teachings of Golden. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to attractively present delivery options without negative impact to merchants (Golden: [0003]).

Regarding claim 20, the limitations of CRM claim 20 are closely parallel to the limitations of method claim 18 and are rejected on the same basis.

Response to Arguments
	Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
Applicant argues, under Prong 2 of Step 2A, that the claims are integrated into a practical application, arguing that the features of the independent claims are analogous to DDR Holdings, in that the claim “merges visual elements of the retailer website with a customized delivery options display generated based on data accessed from the delivery service platform,” noting that such an options display can be particular to the delivery service by using visual features as supported by [0076] and [0082] of the Specification. Applicant argues that “the retailer website merges the visual ‘look and feel elements’ from the retailer website with customized delivery options display particular to the delivery service platform,” stating that such features “allow the customer to execute a single check out process for both the same-day delivery and items that are shipped using other carrier options,” and is accordingly “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”
Examiner respectfully disagrees. “In DDR Holdings, the court found that the additional elements did amount to more than merely instructing that the abstract idea should be applied on the Internet. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014). The claims at issue specified how interactions with the Internet were manipulated to yield a desired result—a result that overrode the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink”  [MPEP 2106.05(f)]. In contrast, rather than integrating interfaces of two separate websites to present a “look and feel” of a single website, the pending claims merely receive data from a second (delivery service platform) website and present it on the first, retailer, website, with the potential for elements that specify the source of the data. (Examiner notes that the independent claims do not appear to recite the argued ‘look and feel elements,’ with such visual elements being discussed in dependent claim 18.). Allowing a customer to execute a single checkout process for products with two different delivery/shipping options is part of the abstract idea, as addressed in the rejection above, and rather than being indicative of a technical solution to a technological problem, the claims merely automate a manual process of scheduling delivery options for various products of an order [MPEP 2106.05(a)], amounting to mere instruction to apply the exception to online-shopping technology, such as websites and interfaces, without any details of how GUI technology or another technical field is improved by the claims [MPEP 2106.05(f)].

Applicant further argues, under Step 2B, that the claims recite “significantly more” than the abstract idea, arguing that, as above, the claims are comparable to DDR, in that the claimed features “override the routine and conventional sequence of events ordinarily triggered by an online checkout procedure.”
Examiner respectfully disagrees. As addressed with respect to Prong 2 of Step 2A, the claims of DDR “specified how interactions with the Internet were manipulated to yield a desired result—a result that overrode the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink”  [MPEP 2106.05(f)]. In contrast, rather than integrating interfaces of two separate websites to present a “look and feel” of a single website, the pending claims merely receive data from a second (delivery service platform) website and present it on the first, retailer, website, with the potential for elements that specify the source of the data, rather than integrating and modifying the interfaces of two separate websites to appear as one cohesive site to a user. Rather than amounting to significantly more than the abstract idea, the claims merely automate a manual process of scheduling delivery options for various products of an order [MPEP 2106.05(a)], amounting to mere instruction to apply the exception to online-shopping technology, such as websites and interfaces, without any details of how GUI technology or another technical field is improved by the claims [MPEP 2106.05(f)].

Claim Rejection – 35 USC §103
Applicant argues that the newly amended limitations of the independent claims are not taught by the current combination of references, in particular arguing that Tepfenhart does not teach “accessing, from the delivery service platform via the API exposed by the delivery service platform, data to generate a customized delivery options display including the one or more scheduled delivery timeframe options available for delivery of the at least one item,” or “displaying, within the graphical user interface of the retailer website, a checkout page for the at least two of the plurality of items offered for sale, the checkout page integrating the retailer website with the customized delivery options display including the one or more scheduled delivery timeframe options available for delivery of the at least one item by the third party same-day delivery service provider,” and stating that Masterman and Schwantes “fail to cure at least these deficiencies of Tepfenhart.”
Examiner respectfully disagrees. Tepfenhart teaches the ability for the retail website to confirm delivery availability for products at a specific time/window and, as seen in Figures 2-3, presents a checkout page that includes graphical representations of delivery options for each item [0040-0042]. While Tepfenhart does not specifically teach that such information is obtained from an API exposed by the delivery service platform, Masterman teaches the ability for timeframes to be determined and provided by shipping carriers [Col. 15, lines 10-13], and that such information is provide to the retail by “obtain[ing] an API from shipping carriers …to communicate” therewith [Col. 7, lines 44-52].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reference U (NPL -see attached) discusses multichannel delivery for online ordering.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625